TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 22, 2022



                                      NO. 03-21-00687-CV


                                 R. C. C. and N. T., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on December 15, 2022. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order. Therefore, the Court affirms the trial court’s order. Because appellants

are indigent and unable to pay costs, no adjudication of costs is made.